Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              1 of 25
                                                                   1 of 8PageID #:
                                    1003




                           IN T}IE UNITED STATES DISTRTCT COIIRT
                            FOR TIM DISTRICT OF NORTH DAKOTA

   TINITED STATES OF AMERICA,
                                                        Case No. 3:20-cr-194
                       Plaintiff,
                                                        PLEA AGREEMENT
                       V


   ABDIMANAN BANA HABIB,

                       Defendant.

         Pursuant to Rule    1   1(c)(1)(B) of the Federal Rules of Criminal Procedure, the

  United States of America, by its attorneys, Drew H. Wrigley, United States Attomey for

  the District of North Dakota, and Alexander J. Stock, Assistant United States Attorney;

  Defendant, Abdimanan Bana Habib; and Defendant's counsel, Chad Pennington, agree to

  the following:

         1.        Defendant acknowledges the Indictment charges a violation of Title 18,

  United States Code, Section 231(a)(3).

         2.        Defendant has read the charge and Defendant's attorney has fully explained

  the charge to Defendant.

         3.        Defendant fully understands the nature and elements of the charged crime.

         4.        Defendant wili voluntarily plead guilty to the Indictment.

         5.        The parties agree this Plea Agreement shall be filed as part of the Court

  record and be govemed by Federal Rule of Criminal Procedure 1l(c). The parties

  specifically agree that Rule 11(c)(1)(C) does not apply. If the United States makes the

 non-binding recommendations specified in this Plea Agreement, then Defendant

  acknowledges that this agreement will have been fulfrlled. Except as provided in
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              2 of 25
                                                                   2 of 8PageID #:
                                    1004




  Rule 11(c)(5), the Court's refusal to accept any or all terms of the Plea Agreement does

  not give Defendant a right to withdraw Defendant's guiity plea.

         6.     Defendant will plead guilty because Defendant is in fact guilty of the

  charge. In pleading guilty to the Indictment, Defendant acknowledges that:

         On May 30,2020, in the District of North Dakota, Abdimanan Bana Habib
         committed an act to obstruct, impede, and interfere with a law enforcement
         officer lawfuliy engaged in the lawful performance of her official duties
         incident to and during the commission of a civil disorder which obstructed,
         delayed, and adversely affected commerce and the movement of any article
         or commodity in commerce and the performance of any federally protected
         function. Specifically, during the course of a civil disorder in downtown
         Fargo, Abdimanan Bana Habib threw rocks at law enforcement officers and
         attempted to light a bottle on flre to throw at law enforcement officers. As a
         result of said civil disorder, all activities of the United States Postal Service,
         a twenty-four hour operation located in downtown Fargo, were ceased and
         the facilities evacuated. Further, as a result of the civil disorder, Moorhead
         police officers blocked the First Avenue bridge to prevent traffic from
         crossing from North Dakota into Minnesota.

         7.     Defendant understands the following maximum penalties apply:

         Imprisonment:                  Five years
         Fine:                          s250,000
         Supervised Release:            Three years
         Special Assessment:            $100

  Defendant agrees to pay the Clerk of United States District Court the special assessment

  on or before the day of sentencing.

         8.     Defendant understands that by pleading guilty Defendant surrenders rights,

  including:

                (a)    The right to a speedy public jury trial and related rights as follow:

                       (i)     A jury would be composed of twelve (12) lay persons

                selected at random. Defendant and Defendant's attomey would help choose


                                                 2
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              3 of 25
                                                                   3 of 8PageID #:
                                    1005




                                                        o'for cause," where actual bias or
              the jurors by removing prospective jurors

              other disqualification is shown; or by removing jurors without cause by

              exercising so-called peremptory challenges. The jury would have to agree

              unanimously before it could return a verdict. The jury would be instructed

              that Defendant is presumed innocent and that it could not return a guilty

              verdict unless it found Defendant guilty beyond         a reasonable doubt.


                       (ii)    If a trial were held without a jury,   then the Judge would find

              the facts and determine whether Defendant was guilty beyond a reasonable

              doubt.

                       (iii)   At a trial, whether by a jury or Judge, the United   States is


              required to present witness testimony and other evidence against

              Defendant. Defendant's attomey can confront and examine them. In tum,

              the defense can present witness testimony and other evidence.         If witnesses

              for Defendant refuse to appear voluntarily, Defendant can require their

               attendance through the subpoena power of the Court.

                       (iv)    At trial, Defendant has a privilege against self-incrimination;

              thus, Defendant can decline to testify. No inference of guilt can be drawn

               from Defendant's refusal to testiff. Defendant can choose to testify, but

               cannot be required to testiff.

               (b)     Defendant has a right to remain silent. However, under terms of the

        Plea Agreement, the Judge     will likely   ask Defendant questions about Defendant's

        criminal conduct to ensure that there is a factual basis for Defendant's plea.

                                                    a
                                                    J
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              4 of 25
                                                                   4 of 8PageID #:
                                    1006




           9.     Defendant understands that by pleading guilty Defendant is giving up all      of

  the rights set forth in the prior paragraph, and there   will be no trial. Defendant's attorney

  has explained those rights, and consequences of Defendant's waiver.

           10.    The Court shall impose a sentence sufficient to comply with purposes set

  forth in the Sentencing Reform Act. In doing so, the Court shall consider factors set forth

  in   18 U.S.C. $ 3553(a), and must consult and take into account the United States'

  Sentencing Commission, Guidelines Manual, (Nov. 2018) (USSG). Defendant

  understands that the United States Attorney's Office      will fully apprise the District Court

  and the United States Probation and Pretrial Services Office of the nature, scope, and

  extent of Defendant's conduct, including all matters inaggravation and mitigation

  relevant to the issue of sentencing. The United States expressly reserves the right to

  appeal from an unreasonable sentence.

           11.   This Plea Agreement is binding only upon the United States Attomey for

  the District of North Dakota.   It   does not bind any United States Attorney outside the

  District of North Dakota, nor does it bind any state or local prosecutor. They remain free

  to prosecute Defendant for any offens6s under their jurisdiction. This Plea Agreement

  also does not bar or compromise any civil or administrative claim.

           12.   Defendant understands the United States Attorney reserves the right to

  notify any local, state, or federal agency by whom Defendant is licensed, or with whom

  Defendant does business, of Defendant's conviction.

           13.   The parties agree that the base offense level under the Sentencing

  Guidelines for Defendant's conduct is 6. (USSG $ 2B1.1(a)(2).


                                                   4
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              5 of 25
                                                                   5 of 8PageID #:
                                    1007




          14.    The parties agree Defendant    will pay restitution for the window he broke        at

  the Exchange Building in downtown Fargo (502 lst Ave. N., Fargo, ND 58102) and for

  the costs required to clean the Alerus building (5 I   N   Broadway, Fargo, ND     5 8 1 02)   of the

  spray paint vandalism Defendant caused to the outside of the building.

          15.    At sentencing, United   States agrees to recommend a 2-level downward

  adjustment for acceptance of responsibility, provided Defendant has demonstrated a

  genuine acceptance of responsibility. (USSG $ 3E1.1(a).

          16.    Neither the Court nor the Probation Office is a parly to the Plea Agreement.

  Neither the Court nor the Probation Office is bound by the Plea Agreement as to

  determining the Sentencing Guideline range. The Court may depart from the applicable

  guidelines range if the Court, on the record, states factors not contemplated by the

  Sentencing Guidelines' Commission to       justiff the departure. Both parties   reserve the

  right to object to any departure. See USSG $ 181.1, comment. (n.1) (defines

  "departure"). There may be other adjustments the parties have not agreed upon.

          17.    At sentencing, the United   States   will recommend   a sentence at the   low end

  oith.   applicable Guideline range.

          18.    Defendant acknowledges and understands that if Defendant violates any

  term of this Plea Agreement, engages in any further criminal activity, or fails to appear

  for sentencing, the United States will be released from its commitments. In that event,

  this Plea Agreement shall become null and void at the discretion of the United States, and

  Defendant   will   face the following consequences: (1) all testimony and other information

  Defendant has provided at any time to attorneys, employees, or law enforcement officers


                                                  5
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              6 of 25
                                                                   6 of 8PageID #:
                                    1008




  of the govemment, to the Court, or to the Federal Grand Jury, may be used against

  Defendant in any prosecution or proceeding; and (2) the United States will be entitled to

  reinstate previously dismissed charges and/or pursue additional charges against

  Defendant and to use any information obtained directly or indirectly from Defendant in

  those additional prosecutions. Nothing in this agreement prevents the United States from

  prosecuting Defendant for perjury, false statement(s), or false declaration(s), if Defendant

  commits such acts in connection with this agreement or otherwise.

         lg.       Defendant aeknowledges the provisions of Title 18, United States Code,

  Sections 2259 and3663A, which require the Court to order restitution. Defendant agrees

  to pay restitution as may be ordered by the Court. Defendant acknowledges and agrees

  that the Court   will order Defendant to make restitution for all loss caused by Defendant's

  conduct, regardless of whether counts of the Indictment        will be dismissed   as   part of this

  Plea Agreement. Defendant fuither agrees to grant the United States a wage assignment,

  liquidate assets, or complete any other tasks the Court finds reasonable and appropriate

  for the prompt payment of any restitution or fine ordered by the Court.

         20.       The United States   will file a Supplement in this case, as is routinely    done in

  every case, even though there may or may not be any additional terms. Defendant and

  Defendant's attorney acknowledge that no tfueats, promises, or representations exist

  beyond the terms of this Plea Agreement.

         21.       Defendant's Waiver of Appeal. Defendant acknowledges having been

  advised by counsel of Defendant's rights to appeal the conviction or sentence in this case,

  including the appeal right conferred by 18 U.S.C.      S   3742, and to challenge the conviction


                                                   6
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              7 of 25
                                                                   7 of 8PageID #:
                                    1009




  or sentence collaterally through post-conviction proceedings, including proceedings

  under 28 U.S.C. 5 2255. Defendant understands these rights, and in exchange for the

  concessions made by the United States in this plea agreement, Defendant hereby

  knowingly and voluntarily waives these rights, except     as   specifically reserved herein.

  Defendant's waiver of these rights includes, but is not limited to, a waiver of all rights to

  appeal or to collaterally attack: Defendant's conviction or sentence; all non-jurisdictional

  issues; any assessment, restitution or forfeiture order; the constitutionality of the

  applicable guidelines; and the constitutionality of the statute(s) to which Defendant is

  pleading guilty or under which Defendant is sentenced, or to argue that the admified

  conduct does not fall within the scope of the statute(s). Defendant reserves the right to

  appeal a sentence of imprisonment imposed above the upper end of the applicable

  guidelines range and the right to appeal or to collaterally attackthe conviction or sentence

  based on a claim   of ineffective assistance of counsel that challenges the validity of the

  guilty plea or this waiver.

         22.    By signing this Plea Agreement, Defendant fuither specifically waives

  Defendant's right to seek to withdraw Defendant's plea of guilty, pursuant to Federal

  Rules of Criminal Procedure 11(d), once the plea has been entered in accordance with

  this agreement. The appellate court will enforce such waivers. Defendant agrees that any

  attempt to withdraw Defendant's plea    will   be denied and any appeal of such denial

  should be dismissed.

         23.    Defendant understands that by pleading guilty he will be convicted, and

  that any individual convicted who is not a United States citizenmay be removed from the

                                                  7
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00194-PDW
                          Document
                               Document
                                   132-1 Filed
                                         20 Filed
                                               08/05/21
                                                   01/14/21
                                                         PagePage
                                                              8 of 25
                                                                   8 of 8PageID #:
                                    1010




  United States, denied citizenship, and denied admission to the United States in the future.

  Defendant's attorney has explained this consequence of his guilty plea.

           24.   The Assistant United States Attorney and attorney for Defendant agree to

  abide by the provisions of Rule 32(fl of the Federal Rules of Criminal Procedure. The

  attomeys acknowledge their obligation to use good-faith efforts to resolve any disputes

  regarding the Presentence Investigation Report (PSIR) through a presentence conference

  or other informal procedures.

           25.   Defendant acknowledges reading and understanding all provisions of the

  Plea Agreement. Defendant and Defendant's attomey have discussed the case and

  reviewed the Plea Agreement. They have discussed Defendant's constitutional and other

  rights, including, but not limited to, Defendant's plea-statement rights under Rule 410 of

  the Federal Rules of Evidence and Rule 11(f1 of the Federal Rules of Criminal Procedure.

  AGREED:

                                            DREW H. WRI
                                            United States


  Dated:           L
                                            By: ALEXANDER J. S
                                            Assistant United States Attomey


  Dated:          1-r?-Zl                                                        b
                                                        AN BANA HABIB
                                            Defendant

  Dated: l-tl - Lt                                 U*9
                                            CHAD PENNIN
                                            Attorney for Defendant



                                               8
Case 1:20-cr-00073-TFM-B
        Case 3:20-cr-00170-PDW
                          Document
                               Document
                                   132-1 Filed
                                         22 Filed
                                               08/05/21
                                                   11/17/20
                                                         PagePage
                                                              9 of 25
                                                                   1 of 9PageID #:
                                    1011
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               10 of225
                                                                      of 9PageID #:
                                      1012
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               11 of325
                                                                      of 9PageID #:
                                      1013
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               12 of425
                                                                      of 9PageID #:
                                      1014
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               13 of525
                                                                      of 9PageID #:
                                      1015
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               14 of625
                                                                      of 9PageID #:
                                      1016
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               15 of725
                                                                      of 9PageID #:
                                      1017
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               16 of825
                                                                      of 9PageID #:
                                      1018
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00170-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           22 Filed
                                                08/05/21
                                                     11/17/20
                                                          PagePage
                                                               17 of925
                                                                      of 9PageID #:
                                      1019
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               18 of125
                                                                      of 8PageID #:
                                      1020
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               19 of225
                                                                      of 8PageID #:
                                      1021
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               20 of325
                                                                      of 8PageID #:
                                      1022
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               21 of425
                                                                      of 8PageID #:
                                      1023
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               22 of525
                                                                      of 8PageID #:
                                      1024
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               23 of625
                                                                      of 8PageID #:
                                      1025
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               24 of725
                                                                      of 8PageID #:
                                      1026
Case 1:20-cr-00073-TFM-B
         Case 3:20-cr-00114-PDW
                           Document
                                 Document
                                    132-1 Filed
                                           28 Filed
                                                08/05/21
                                                     12/14/20
                                                          PagePage
                                                               25 of825
                                                                      of 8PageID #:
                                      1027
